                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LARRY NEWBURN,                                  )
                                                )
               Plaintiff,                       )
                                                )
       V.                                       )              No. 4:18-CV-1744-RLW
                                                )
KEITH REPKO, et al.,                            )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       Plaintiff seeks leave to proceed in forma pauperis in this civil action for medical

negligence against employees of the John Cochran Veterans Affairs Medical Center ("V AMC")

under the Federal Tort Claims Act ("FTCA").         The motion is granted.      Furthermore, after

reviewing the complaint, the Court will partially dismiss the complaint and will order the Clerk

to issue process or cause process to be issued on the non-frivolous portions of the complaint.

                                      Standard of Review

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than "legal conclusions" and

"[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).             A plaintiff must

demonstrate a plausible claim for relief, which is more than a "mere possibility of misconduct."

Id. at 679. "A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Id. at 678. Determining whether a complaint states a plausible claim for relief is a
context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

       When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                          The Complaint

       Construed liberally, plaintiff brings this case under the FTCA, alleging medical personnel

at the John Cochran Veterans' Affairs Medical Center in St. Louis ("VAMC") negligently

treated his ear condition on October 8, 2015. Plaintiff also alleges he was discriminated against

based on his age, race, and disabilities. He alleges a "violation of my patient rights" because

documents were withheld from him in an alleged attempt to cover up the VAMC's allegedly

negligent treatment of him.

       Plaintiff states he presented at the VAMC outpatient clinic on October 8, 2015 for a

routine ear wax cleaning.     Defendant Shautley Ray, LPN subjected him to a traumatic ear

cleaning, which he describes as follows: 1

       During the procedure, I was burned with scalding hot water, both my ears were in
       so much pain and throbbing as if on fire or as if I was in surgery with no
       anesthesia. I felt my right ear being punctured. I suffered severe trauma, was in a
       state of shock. The LPN took 2 pieces of tissue out of my ear with a plastic spear.
       She showed me the tissue and spear. [Hand drawn illustration] ... I suffered
       severe pain, trauma, recurring infections, chills, fever, my face was swollen and
       looked disfigured as if I had a stroke. I still have chronic ear pain and can feel the


        Plaintiff refers to defendant Shautley Ray, LPN as "Ray Shautley, LPN." Based on the
113 pages of medical records and documents attached to plaintiffs compliant, defendant Ray is a
female licensed practical nurse named Shautley Ray. The Court docket correctly refers to
Shautley Ray, LPN.
        Also, plaintiff identifies his attending physician as "Dr. Ouadir Mohammad." Based on
the attached documentation and medical records, defendant is Dr. Mohammad Qadir. The Court
will correct the docket sheet to reflect this.
        Finally, plaintiff has identified defendant "St. Louis, MO VAMC Veterans
Administration Medical Center." The Court will correct the docket sheet to reflect the defendant
as "St. Louis, MO Veterans Affairs Medical Center."
                                                -2-
       scar tissue in my ear when I move my head or my neck. I have constant earaches.
       I still fear for my life that some day I'll have more complications from my
       traumatic ear injury. I had a hole in my ear. My injures were not properly
       documented. In their rush to cover up their mistakes and wrongdoing, the VA
       allowed me to suffer. I could have died had I not went to VAMC emergency on
       November 8, 2015.
                I was told by emergency room attendant the infection could have spread to
       my heart or lungs and could've killed me. In that case the V AMC St. Louis
       would have gotten away with medical malpractice resulting in death.

In plaintiffs administrative claim, he provides the following additional details

       I went to VA clinic . . . for a routine ear cleaning that went horribly wrong.
       Although procedure usually takes 10 to 15 minutes, I was in office 2 hours. My
       right ear was mutilated by LPN [Shautley Ray]. Took over 4 months to heal, left
       me with a lesion in my ear, recurring infections, facial swelling, and paralysis. It
       took multiple medications and antibiotics. The injury left my face disfigured and
       the procedure left me in severe pain and discomfort. No one even put a bandage
       or ointment on my ear.

ECF No. 1-1 at 93. 2

       For damages, plaintiff seeks $5 million in compensatory damages and $10 million in

punitive damages.

                                            Discussion

       The FTCA waives the United States' sovereign immunity for certain torts committed by

federal employees while acting within the scope of their employment.               See 28 U.S.C. §

1346(b)(l). Liberally construed, plaintiff has stated a plausible claim of negligence against the

medical care providers who treated plaintiffs ear condition at the VAMC on October 8, 2015.

Based on plaintiffs complaint and the 113 pages of attached documentation, these individuals



2
 Additional documentation, from an unknown source but filed as an attachment to plaintiffs
complaint, reveals the possibility that plaintiff might have had Ramsay Hunt Syndrome, which
occurs when a shingles outbreak affects the facial nerve near an ear. See ECF No. 1-1at89-91;
see also https://www.mayoclinic.org/diseases-conditions/ramsay-hunt-syndrome This document
presents the possibility that the ulcerated lesion in plaintiffs ear canal, described as a pimple or
blister, was a vesticle lesion from shingles. See ECF No. 1-1 at 89-91.

                                                -3-
are LPN Shautley Ray and attending physician Dr. Mohammad Qadir. The Court will order

process to issue upon these individuals and their employer, the VAMC.

       Plaintiff has made no allegations of medical negligence against any other individual

defendants, specifically Keith Repko, Patricia McKelvey, Cheryl Anderson, Suzzane Blaylock,

Jennifer Roberts, Angie Nicholson, and Jock Holmes.              Nor has plaintiff alleged any

constitutional violations by these individuals.       Because plaintiffs complaint makes no

allegations of negligence or constitutional violations against these individuals, they will be

dismissed without prejudice under 28 U.S.C. § 1915(e).

       Plaintiff has not stated a plausible claim for age, race, or disability discrimination. His

only allegation of discrimination is listed on the civil complaint form under "[f]ederal question."

Here, plaintiff states "I was discriminated against based on my age, race, and disability,

disabilities, treated with bias, bigotry, deceit and deception, [and] total disrespect." Beyond this

conclusory allegation, however, plaintiff has provided no facts to support any claim of

discrimination. He does not allege his race, his age, or his disability; he does he allege any acts

of discrimination on these bases. Plaintiffs conclusory allegations regarding discrimination by

defendants are inadequate to survive initial review under § 1915(e), and will be dismissed. See

Iqbal, 556 U.S. at 678.

       Likewise, plaintiffs allegations regarding violation of his patient rights and violation of

substantive and procedural due process do not survive initial review under § 1915(e). Again, on

the civil complaint form, underneath the heading "[f]ederal question," plaintiff states "violation

of my patient rights, violation of my civil rights, violation of my rights to due process of law

both procedural and substantive." This is the only reference to violation of these rights in the

complaint. Plaintiffs statement of the claim and the attached documentation allege no facts that



                                                -4-
would support such a claim. The attached documentation shows only that plaintiff vehemently

disagreed with defendant Shautley Ray's notes and the medical documentation of his injury, and

sought to have these records amended. The Court finds these allegations insufficient to state a

claim of patient rights violations and due process violations under the Fourteenth Amendment,

and these claims will be dismissed under§ 1915(e).

        Finally, plaintiff has filed a motion for appointment of counsel. There is no constitutional

or statutory right to appointed counsel in civil cases. See Nelson v. Redfield Lithograph Printing,

728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to appoint counsel, the Court

considers several factors, including (1) whether the plaintiff has presented non-frivolous

allegations supporting his or her prayer for relief; (2) whether the plaintiff will substantially

benefit from the appointment of counsel; (3) whether there is a need to further investigate and

present the facts related to the plaintiffs allegations; and (4) whether the factual and legal issues

presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir.

1986); Nelson, 728 F.2d at 1005. After considering these factors, the Court finds that the facts

and legal issues involved are not so complicated that the appointment of counsel is warranted at

this time.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis is

GRANTED. [ECF No. 2]

        IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel is DENIED

without prejudice. [ECF No. 3]




                                                 -5-
       IT IS FURTHER ORDERED that the Clerk of Court shall correct defendant Dr.

Mohammad Qadir's name on the docket sheet and defendant St. Louis, MO Veterans Affairs

Medical Center as stated in footnote 1, supra.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the complaint as to defendants St. Louis, MO Veterans Affairs Medical

Center, Dr. Mohammad Qadir, and LPN Shautley Ray,         pursuant to Federal Rule of Civil

Procedure 4(i).

       IT IS FURTHER ORDERED that the following defendants are DISMISSED without

prejudice:   Keith Repko, Patricia McKelvey, Cheryl Anderson, Suzzane Blaylock, Jennifer

Roberts, Angie Nicholson, and Jock Holmes. See 28 U.S.C. § 1915(e).

       IT IS FURTHER ORDERED that plaintiffs claims of violation of his patient rights

and violation of his due process rights are DISMISSED without prejudice. See 28 U.S.C. §

1915(e).

       An Order of Partial Dismissal will accompany this Memorandum and Order.

       Dated this 3P.1ay of January, 2019.




                                             ~/.~RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                 -6-
